Application pursuant to CPLR article 78 seeking to annul an order of the Supreme Court, Bronx County (Dachenhausen, J.), entered on or about July 13, 1981, adjudging petitioner guilty of criminal contempt for willful disobedience in failing to appear to continue his testimony, and to vacate the warrant of commitment, unanimously granted, without costs and without disbursements, and the order and warrant vacated. In all of the circumstances presented, we find an insufficient basis upon which to conclude that petitioner’s failure to appear, as directed, was willful. In light of this determination we need not consider petitioner’s other contentions. Concur — Kupferman, J. P., Sandler, Sullivan, Ross and Carro, JJ.